             Case 1:18-cv-00097-SHS Document 70 Filed 01/27/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

 CARLOS ASENCIO,                                            :       18-Cv-97 (SHS)

                              Plaintiff,                    :

                     -v-                                    :       ORDER

 PROBATION OFFICER JOSE                                     :
 MEDINA and PROBATION OFFICER
 GARRETT HALL,                                              :

                              Defendants.                   :

------------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

         There will be a teleconference on January 28, 2021, at 2:15 p.m.

       All participants must identify themselves every time they speak, spell any proper names for
the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

         Counsel should adhere to the following rules and guidelines during the teleconference:

       Each party should designate a single lawyer to speak on its behalf (including when noting
the appearances of other counsel on the telephone).

        Counsel should use a landline whenever possible, should use a headset instead of a
speakerphone, and must mute themselves whenever they are not speaking to eliminate background
noise. In addition, counsel should not use voice-activated systems that do not allow the user to
know when someone else is trying to speak at the same time.

        To facilitate an orderly teleconference and the creation of an accurate transcript, counsel
are required to identify themselves every time they speak. Counsel should spell any proper names
for the court reporter. Counsel should also take special care not to interrupt or speak over one
another.

       If there is a beep or chime indicating that a new caller has joined while counsel is speaking,
counsel should pause to allow the Court to ascertain the identity of the new participant and
confirm that the court reporter has not been dropped from the call.




                                                                1
          Case 1:18-cv-00097-SHS Document 70 Filed 01/27/21 Page 2 of 2



       The parties shall dial 888-273-3658 and use access code 7004275 to join the
teleconference.

Dated: New York, New York
       January 27, 2021




                                                2
